Order entered September 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00036-CV

     LANDAMERICA COMMONWEALTH TITLE COMPANY, ET AL., Appellants

                                               V.

                            MICHAEL WIDO, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-09-17536

                                           ORDER
       We GRANT appellees’ September 12, 2014 agreed third motion for an extension of time

to file a brief. Appellees shall file their brief on or before OCTOBER 2, 2014. We caution

appellees that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE